Case 3:19-cv-00575-VLB Document 28-1 Filed 01/24/20 Page 1 of 4




        X
 Case 3:19-cv-00575-VLB Document 28-1 Filed 01/24/20 Page 2 of 4




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT

NICHOLAS CLARK                            CIVIL NO. 3:19CV00575 (VLB)

    V.

COOK, ET AL.                              NOVEMBER 1,2019

                      REQUEST FOR INTERROGATORIES

      Pursuant to fed. R. Civ. P. 33, the Defendant requests that the Plaintiff

answer the following interrogatories, under oath, within thirty (30) days of the

date hereof:



         1. Identify by name and last known address each person from whom

         you ever received any health care treatment, evaluation, or assessment,

         including physical and mental health care, emotional health counselling,

         or therapy relayed to your sexuality, and for each state the dates there

         of and the reason for the treatment, evaluation or assessment.

         Answer:
Case 3:19-cv-00575-VLB Document 28-1 Filed 01/24/20 Page 3 of 4




     2. Identify by name and address each educational institution and school

       you ever attended, and the dates of such attendance.

       Answer:




     3. Identify by name and address each employer for whom you ever

        worked, and for each job state the title you had, describe the job duties

        you had, and state the dates you were so employed.




                                       2
Case 3:19-cv-00575-VLB Document 28-1 Filed 01/24/20 Page 4 of 4




                                       DEFENDANT
                                       Dr. Gerald Valletta

                                       WILLIAM TONG
                                       ATTORNEY GENERAL

                                    BY: Is! Thomas J. Davis, Jr.
                                      Thomas J. Davis, Jr.
                                      Assistant Attorney General
                                      110 Sherman Street
                                       Hartford, CT 06105
                                       Federal Bar #ct17835
                                       E-Mail: thomas.davisRagov
                                       Tel.: (860) 808-5450
                                       Fax: (860) 808-5591




                                  CERTIFICATION

      I hereby certify that on November 1, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Courts electronic filing system. Parties may access this filing through the

Court's system. A copy was also mailed to the following:

       Nicholas Clark, Inmate #355139
       Garner Correctional Institution
       50 Nannawauk Road
       P.O. Box 5500
       Newtown, CT 06470

                                          Is! Thomas J. Davis, Jr.
                                         Thomas J. Davis, Jr.
                                         Assistant Attorney General




                                            3
